J-S48012-14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                  Appellee,             :
                                        :
             v.                         :
                                        :
DARREN RICHARD GENTILQUORE,             :
                                        :
                  Appellant             : No. 1860 MDA 2013

        Appeal from the Judgment of Sentence December 21, 2006,
              Court of Common Pleas, Susquehanna County,
            Criminal Division at No. CP-58-CR-0000183-2006

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                   FILED SEPTEMBER 09, 2014

     Appellant, Darren Richard Gentilquore

the judgment of sentence of the Court of Common Pleas, Susquehanna

County, following a conviction on the following charges: two counts of

criminal attempt to commit homicide, 18 Pa.C.S.A. §§ 2501(a), 901(a), two

counts of aggravated assault, 18 Pa.C.S.A. § 2702(a)(1), and two counts of

aggravated assault, 18 Pa.C.S.A. § 2702(a)(4). For the reasons that follow,

we affirm.

     A summary of the relevant facts and procedural history is as follows.

                                   , a resident of New Jersey, purchased



property. Shaun and Gentilquore became friends. On May 26, 2006, Shaun

                                                                      long




*Retired Senior Judge assigned to the Superior Court.
J-S48012-14




Memorial Day Weekend.



invited the Bigelows to come to his property to sit around the fire.    N.T.,

11/13/06, at 208.    A

                                                            Id. Gentilquore

began to follow the Bigelows on his ATV. Id. at 209-10. While on the trail

                                                           uore ran his ATV

                                                 Id. at 210-11. Gentilquore

agreed to pay for the damage, resolving the situation without any incident.

Id. at 211-12.

     The Bigelows, Gentilquore, McCormick, Jim Velcheck, and two of

McCormick



Id. at 213-14.    Later in the evening, Gentilquore started a fight with

                                                                            -



property and Gentilquore obliged. Id. at 255. Shortly after Gentilquore left,

gunshots were fired. Id. at 256-

an

stop shooting because it was scaring the kids.    Id. at 217.   There was a

pause in the shooting, but shortly thereafter, gunshots began again. Id. at



                                    -2-
J-S48012-14


218-19. Ryan decided he was g

him to stop. Id. at 219-20.



                                          Id. at 220.   Gentilquore did not

respond to Ryan. Ryan told Gentilquore to co



                                Id. at 224. Gentilquore did not respond so



to get Shaun. Id. at 232. Ryan believed that Shaun would be able to get

Gentilquore to stop shooting the gun since they were friends. Id.



              property. Shaun arrived first and quietly knocked on the door.

Id.

because he was angry and as retaliation for Gentilquore hitting his ATV

earlier in the evening. Id. at 236. Ryan p

front door to his house and bang on the door. N.T., 11/15/06, at 62-63.

Gentilquore came to the front door with a gun.          Id. at 63-64; N.T.,



                                  Id. at 237. Ryan approached the door, at

which time, Gentilquore told him to get off his property or else he was going

                      Id. at 239. Ryan told Gentilquore if he did not come

outside and face him wit



                                    -3-
J-S48012-14


threatened to burn his house down. N.T., 11/13/06, at 224; N.T., 11/15/06,

at 64-65.

      Gentilquore proceeded to stick the barrel of the gun out of the storm

door and poked Ryan with the gun.           Id. at 240.      Ryan then called



                   Id. at 241. Gentilquore pulled the trigger, shooting Ryan

in the abdomen at point blank range.             Shaun began screaming at



                       Id. at 92. Gentilquore turned towards Shaun and shot

him in the abdomen. Id.

      Gentilquore was charged with two counts of criminal attempt to

commit homicide and four counts of aggravated assault. A jury convicted

Gentilquore on all charges on November 15, 2006. On December 21, 2006,

the trial court sentenced Gentilquore to 20-40 years of incarceration on

count one of criminal attempt to commit homicide and 20-40 years of

incarceration on the second count of criminal attempt to commit homicide,

to run consecutive to the first count. N.T., 12/21/06, at 38-39. The four

counts of aggravated assault merged with counts one and two and therefore,

Gentilquore was not sentenced on those charges. Id. at 3, 40.

      On January 2, 2007, Gentilquore filed a petition for reconsideration of

sentence, which the trial court denied on January 10, 2007.         Gentilquore

filed a direct appeal to this Court challenging the discretionary aspects of his



                                     -4-
J-S48012-14


sentenc



the discretionary aspects of his sentence waived and affirmed his judgment

of sentence.

      While Gentilquore waited for disposition of his direct appeal, he filed a

pro se PCRA petition.    This pro se PCRA petition was held in abeyance



disposition, affirming his judgment of sentence, Gentilquore filed a series of

amended PCRA petitions, asserting ineffective assistance of counsel by both



the PCRA court on July 12, 2010. Gentilquore appealed.

      This Court vacated the PCRA c

proceedings after concluding that the PCRA court violated Pa.R.Crim.P. 907



a hearing.     On March 21, 2012, the PCRA court provided notice to

Gentilquore of its intention to dismiss his PCRA petition pursuant to

Pa.R.Crim.P. 907. Gentilquore filed another amended PCRA petition on May

2, 2012. The PCRA court entered an order on July 9, 2012, dismissing the

May 2, 2012 PCRA petition. Gentilqu

this Court.




                                     -5-
J-S48012-14


appeal nunc pro tunc                                             include a Pa.R.A.P.



Commonwealth v. Gentilquore, 1461 MDA 2012, at 7 (Pa. Super.

September 12, 2013) (unpublished memorandum).                   On September 18,

2013, the Susquehanna County Court of Common Pleas issued an order

                                                                   nunc pro tunc.

Gentilquore timely filed a notice of appeal to this Court. On direct appeal,

Gentilquore raises the following issues for our review1:

      1.       Did the [t]rial [c]ourt err in, over the objection of
               counsel, allowing the admission of prior wrongs to
               prove the state of mind of [Gentilquore] about his
               property and identity w[h]ere the admission did not
               fit within an exception to Pa.R.E. 404(b) and, even if
               it had, the probative value did not outweigh the
               unfair prejudice?

      2.       Did the [t]rial [c]ourt err, over the objection of [t]rial
               [c]ounsel, allowing the cumulative testimony from
               witnesses unconnected with the victims to testify
               that [Gentilquore] would shoot on his property lat[e]
               at night which was not only irrelevant to the present

               right to a fair trial?

      3.       Did the [t]rial [c]ourt err in, over the objection of
               [t]rial [c]ounsel, allow the admission and publication
               of color photographs of the Bigelows to the jury
               thereby inflaming the passions of the jury and
               depriving [Gentilquore] of a fair trial?

1
   Gentilquore was not ordered to file a 1925(b) statement. The trial court
did not file a 1925(a) opinion in this matter. However, the

addresses all of the issues that Gentilquore raises in his appeal. We further

disposition.


                                         -6-
J-S48012-14



     4.    Should [Gentilquore] be granted a new trial as a
           result of the amendment to 18 Pa.C.S.A. section
           505(2.1) better known as the Castle Doctrine?



     For his first issue on appeal, Gentilquore claims that the trial court



                                                          -35, 38-40. At trial,

after Gentilquore objected to the admission of their testimony to establish

prior bad acts, such as shooting firearms on his property and making

terroristic threats, the trial court made a ruling that the evidence was

admissible to prove motive, intent, state of mind, and identity as to the

shooter. N.T., 11/13/06, at 4.

     We begin with our well-settled standard of review:

           The admission of evidence is a matter vested within
           the sound discretion of the trial court, and such a
           decision shall be reversed only upon a showing that
           the trial court abused its discretion. In determining
           whether evidence should be admitted, the trial court
           must weigh the relevant and probative value of the
           evidence against the prejudicial impact of that
           evidence. Evidence is relevant if it logically tends to
           establish a material fact in the case or tends to
           support a reasonable inference regarding a material
           fact. Although a court may find that evidence is
           relevant, the court may nevertheless conclude that
           such evidence is inadmissible on account of its
           prejudicial impact.

Commonwealth v. Page, 965 A.2d 1212, 1219 (Pa. Super. 2009).




                                    -7-
J-S48012-14


      Rule 404(b)(1) of the Pennsylvania Rules of Evidence provides that

              of other crimes, wrongs, or acts is not admissible to prove the




for other limited purposes, including, but not limited to, establishing motive,

opportunity, intent, preparation, plan, knowledge, identity or absence of

mistake or accident, common scheme or design, modus operandi, and the

                                                         Commonwealth v.

Kinard, __ A.3d __, 2014 WL 848273, at *3 (Pa. Super. 2014) (citing

Commonwealth v. Brookins, 10 A.3d 1251, 1256 (Pa. Super. 2010),

appeal denied, 22 A.3d 1033 (Pa. 2011)).       The trial court may admit the

evidence for these limited purposes if the probative value of the evidence

outweighs its potential prejudicial effect. Pa.R.E. 404(b)(2).




Gentilquore threatened the lives of her and her dogs if they ever entered his



                                                                           -62.

                                                                 ructions to the



relate to the identity, state of mind, and motive and/or intent of Gentilquore.

Id. at 176.



                                     -8-
J-S48012-14


      Gentilquore argues that the trial court erred under Rule 404(b)(1) in



fear and did not want to kill the Bigelows, but felt it was necessary to protect

himself and his family, as he was afraid that Ryan would burn his house

down and kill him. N.T., 11/13/06, at 68. He further testified that he shot

from the hip and shot low because he did not want to kill Ryan. Id. at 69-



             Id. at 71. Shaun then appeared, however, and knocked out the



was about to lift his leg to walk through the door. Id. at 71. Gentilquore



and that he was terrified at that moment. Id. at 72. In sum, Gentilquore



simply entering onto his property, but, rather shot them at his front door

after the Bigelows had been acting in a threatening manner which is

                                                        Id. at 33.



court indicated that it permitted the introduction of the Vis testimony based

upon its relevance to show motive, intent, state of mind, and identity under




order for evidence of prior bad acts to be admissible as evidence of motive,



                                     -9-
J-S48012-14


the prior bad acts must give sufficient ground to believe that the crime

currently being considered grew out of or was in any way caused by the

                                            Commonwealth v. Jackson, 900

A.2d 936, 940 (Pa. Super. 2006) (citing Commonwealth v. Melendez-

Rodriguez, 856 A.2d 1278, 1283 (Pa. Super. 2004)). In this case, there is



                                           reat directed at Vis.

      With respect to intent or state of mind, the Commonwealth did not

elicit any testimony regarding when the Vis threat occurred. Moreover, the

incidents   with   Vis   and   the   Bigelows   share   no   factually   similarities

whatsoever.    Vis testified that Gentilquore threatened her after he had a

near collision with a friend of hers on the road, N.T., 11/13/06, at 162, while



property, outside of his front door, with Ryan banging on the door and



between the two incidents that would enable the jury to determine



was acting in self-defense when he shot the Bigelows.



demonstrated that Gentilquore was an aggressive landowner, and therefore

had a propensity to engage in aggressive or violent behavior towards

trespass



                                       - 10 -
J-S48012-14


that on a particular occasion the person acted in accordance with the



Supreme Court has succinctly stated that

           (t)he purpose of this rule is to prevent the conviction
           of an accused for one crime by the use of evidence
           that he has committed other unrelated crimes, and
           to preclude the inference that because he has
           committed other crimes he was more likely to
           commit that crime for which he is being tried.
           The presumed effect of such evidence is to
           predispose the minds of the jurors to believe the
           accused guilty, and thus effectually to strip him of
           the presumption of innocence.

Kinard,   2014     WL   848273,    at   *3    (emphasis    added)    (quoting

Commonwealth v. Spruill, 391 A.2d 1048, 1049 (Pa. 1978)). Accordingly,




aggressive landowner, we conclude that the trial court erred in admitting
               2



      Nevertheless, in Commonwealth v. Stafford, 749 A.2d 489 (Pa.

Super. 2000), this Court held:

           Not all improper references to prior bad acts will
                                                   e passing

2
    Gentilquore cites to Commonwealth v. Seiders, 614 A.2d 689 (Pa.


Seiders reveals that our Supreme Court held that prior crimes may not be
introduced as evidence of intent in cases where intent is not at issue.
Seiders, 614 A.2d at 691. Unlike Seiders, the ultimate issue presented to
the jury in this case was whether Gentilquore shot the Bigelows in self-
defense. Thus, Seiders is inapplicable to this case.


                                   - 11 -
J-S48012-14


              references to criminal activity will not require
              reversal unless the record indicates that prejudice

              present when the properly admitted evidence of guilt
              is so overwhelming and the prejudicial effect of the
              error is so insignificant by comparison that it is clear
              beyond a reasonable doubt that the error could not


Id. at 496-

adopted in Pennsylvania, reflects the reality that the accused is entitled to a

                                   Commonwealth v. Hetzel, 822 A.2d 747,

759 (Pa. Super. 2003) (citing Commonwealth v. Drummond, 775 A.2d

849, 853 (Pa. Super. 2001)). After our review of the record, we conclude



to the verdict in light of the overwhelming evidence properly admitted at

trial, and therefore, constitutes harmless error.

      In this case, the ultimate issue presented to the jury was whether

Gentilquore shot the Bigelows in self-defense.          Self-defense rights are

governed by 18 Pa.C.S.A. § 505. Section 505 provides, in relevant part:

              (a) Use of force justifiable for protection of the
              person. The use of force upon or toward another
              person is justifiable when the actor believes that
              such force is immediately necessary for the purpose
              of protecting himself against the use of unlawful
              force by such other person on the present occasion.

              (b) Limitations on justifying necessity for use
              of force.

                                       ***




                                       - 12 -
J-S48012-14


                 (2) The use of deadly force is not justifiable
                 under this section unless the actor believes
                 that such force is necessary to protect himself
                 against death, serious bodily injury, kidnapping
                 or sexual intercourse compelled by force or
                 threat; nor is it justifiable if:

                       (i) the actor, with the intent of causing
                       death or serious bodily injury, provoked
                       the use of force against himself in the
                       same encounter; or

                       (ii) the actor knows that he can avoid the
                       necessity of using such force with
                       complete safety by retreating, except the
                       actor is not obliged to retreat from his
                       dwelling or place of work, unless he was
                       the initial aggressor or is assailed in his
                       place of work by another person whose
                       place of work the actor knows it to be.

18 Pa.C.S.A. § 505.3

                                                                -defense,   the

Commonwealth bears the burden of disproving the self-defense claim

                                Commonwealth v. Chine, 40 A.3d 1239,

1243 (Pa. Super. 2012) (citing Commonwealth v. Houser, 18 A.3d 1128,

1135 (Pa. 2011)). This Court has held that

           The Commonwealth sustains this burden if it
           establishes at least one of the following: 1) the
           accused did not reasonably believe that he was in
           danger of death or serious bodily injury; or 2) the
           accused provoked or continued the use of force; or


3
    Section   505   was   amended,   effective   August   29, 2011, adding
                                                              -(2.6). As will
be discussed infra, these additions do not apply to this case as the incident
occurred in May 2006.


                                   - 13 -
J-S48012-14


           3) the accused had a duty to retreat and the retreat
           was possible with complete safety.

Commonwealth v. Smith, 2014 WL 3844118, at *3 (Pa. Super. Aug. 6,

2014) (citing Commonwealth v. Hammond, 953 A.2d 544, 559 (Pa.

Super. 2008), appeal denied

Commonwealth can negate a self-defense claim by proving the defendant



                             Smith,   2014    WL   3844118,   at   *4   (citing

Commonwealth v. Truong, 36 A.3d 592, 599 (Pa. Super. 2012) (en

banc)).

      Although Gentilquore claimed that he acted in self-defense when he

shot the Bigelows, no evidence introduced at trial established that

Gentilquore was justified in using deadly force to protect himself. First, no

testimony established that either of the Bigelows were armed during the

confrontation with Gentilquore. While Gentilquore argued that he feared for



house down, Gentilquore never testified that Ryan had a weapon, a blow

torch, a can of gasoline, a Molotov cocktail, or any fire-starting device on

him. Id. at 127, 162. Gentilquore also admitted that he did not see a gun




the incident, also testified that he did not see any weapons in either of Ryan

                         11/14/06, at 119.


                                    - 14 -
J-S48012-14


      In Commonwealth v. Witherspoon, 730 A.2d 496 (Pa. Super.




deadly weapon against a rela                                 not a justifiable

level of force. Id. at 499 (citations omitted). Our Supreme Court echoed

this position in Commonwealth v. Rivera, 983 A.2d 1211 (Pa. 2009),




                                                   Id. at 1221. As a result,



unjustifiable, and the result of this case could not be impacted by the



      Moreover, the evidence establishes that Gentilquore was not justified

in using deadly force to protect himself in light of the evidence showing that

the Bigelows

reasonable person would not have believed he was in imminent danger of

death or serious bodily injury.   In this case, the Bigelows never entered



at all times.    Gentilquore admitted that he remained in his house and

ignored Ryan the first time he came to his property, and that Ryan left a few

minutes later.    N.T., 11/15/06, at 54-56.     Although Ryan admitted to

banging on Gentilquo



                                    - 15 -
J-S48012-14


and Shaun testified that they never attempted to gain entry to the house.

N.T., 11/13/06, at 95-96, 229-30.       Furthermore, Gentilquore provided his

version of the events as they unfolded, testifying that as Ryan stood outside



pussy and then I - -                                            -69, 121-24.

      Given this evidence, we conclude that there was overwhelming

evidence to negate                                           -defense and to

convict him of criminal attempt to commit homicide and aggravated assault,



                                                     cordingly, Gentilquore is

not entitled to relief on this issue on appeal.

      With respect to the testimony of Hogle and Beaudry, we conclude that

the trial court did not err or commit abuse of discretion in admitting this

evidence.    Hogle testified that Gentilquore often shot firearms on his

property late at night and that he called the police on the night in question

                                                                         -84.

                                                                        ening

or early morning hours after Gentilquore moved to the area and that he

heard gunshots and yelling on the night in question. N.T., 11/14/06, at 6-8.



explain why [Gentilquore] shot the Bigelows, and was, in fact, irrelevant to

proving the identity of the shooter, since [Gentilquore] admitted that he shot



                                      - 16 -
J-S48012-14


the Bigelow[s] and, also, never denied that he shot his firearm on his



admission that he shot the Bigelows, we agree that identity was not at issue.

However, we fail to see how testimony that Gentilquore shot firearms on his



bad acts

     In Commonwealth v. Luster, 71 A.3d 1029 (Pa. Super. 2013), the

appellant was charged with murdering a woman he was romantically

involved with. Id. at 1035-37. At trial, an individual who lived in the same

apartment building as the victim testified that he often heard the appellant

and the victim arguing.   Id. at 1049-50.    The appellant objected to this

testimony as irrelevant and on appeal, asserted that the testimony was

evidence of prior bad acts and

                                                                Id. at 1050.

This Court determined that the testimony could not be characterized as




           Id.

     In this case, Gentilquore asserted that the testimony portrayed him as



depriving [him] of t




                                   - 17 -
J-S48012-14


relevant character issue leading to an inference of propensity. Gentilquore

never argued at trial or on appeal that the testimony tended to convey to

the jury that because he shot firearms on his property at night, he

demonstrated a propensity to shoot people.       Rule 404(b) only prohibits



order to show that on a particular occasion the person acted in

accordance with the character

this case, if anything, the testimony that Gentilquore shot firearms on his

property was neutral in this aspect as it established that he shot firearms on

his property on a multitude of occasions without harming anyone.



testimony of Hogle and Beaudry.

     For his second issue on appeal, Gentilquore argues that the trial court




the Bigelows, as well as others who had direct contact with [him] that

         Id. at 39.    Gentilquor



etched into the minds of the jurors the picture of [Gentilquore] disturbing



Id. As a result, Gentilquore argues that the cumulative evidence deprived




                                    - 18 -
J-S48012-14




                                                                Id. at 40.

      As this Court has hel



                 Commonwealth v. Walsh, 36 A.3d 613, 621 (Pa. Super.

2012) (citing Pa.R.C.P. 223(1); Commonwealth v. Smith, 694 A.2d 1086,



constituted reversible error, such rulings must not only have been erroneous

                                                                     Collins v.

Cooper, 746 A.2d 615, 619 (Pa. Super. 2000) (citing Romeo v. Manuel,

703 A.2d 530, 532 (Pa. Super 1997) (citations omitted)).



in the following discussion:

                                                           guy
            fires his gun on his property.     He has numerous
            witnesses to testify to it.

            Attorney Legg: It will take five minutes, Your Honor.

            The Court: Is this your last witness as to that issue?

            Attorney Legg: As to the unconnected threat,
            correct. I mean, I have people from New Jersey that
            will testify that Mr. Gentilquore was at their camp,
            left their camp, the gun fire started.

            The Court: On that night?

            Attorney Legg: On that night      well, as well as the




                                    - 19 -
J-S48012-14


           The Court:     Well,   I   think    we   can   offer   him.
           Overruled.

N.T., 11/14/06, at 3.

     The trial court held that although the evidence presented was

cumulative, the cumulative evidence did not prejudice Gentilquore, stating,

                                        mony to the same fact so undermined

the truth determining process that no reliable adjudication of guilt or




cumulative evidence not been presented, the result of the proceeding would

                        Id. After a review of the record, we agree.



court may exclude relevant evidence if its probative value is outweighed by a

danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly



          l evidence of the same character as existing evidence and that

                                                             Commonwealth v.

G.D.M., Sr.

Dictionary, Seventh Edition, at 577).

     In this case,

property was substantially similar to the testimony provided by ten other

witnesses, including seven who were connected with the events of the


                                      - 20 -
J-S48012-14


evening and Gentilquore himself.       Beaudry did not offer any additional

evidence to strengthen or bolster the testimony, but simply provided that



testimony was cumulative.

       However, Gentilquore failed to establish how the admission of

Be

that

             Evidence is not unfairly prejudicial simply because it


             prejudicial that it would inflame the jury to make a
             decision based upon something other than the legal
             propositions relevant to the case

Commonwealth v. Folely, 38 A.3d 882, 891 (Pa. Super. 2012) (citing

Commonwealth v. Page, 965 A.2d 1212, 1220 (Pa. Super. 2009)).

       We note that Gentilquore specifically challenged the admission of



evening.     However, Gentilquore failed to distinguish the testimony of

Beaudry from the testimony of the witnesses connected with the events of

the evening.    Thus, although the evidence was cumulative, there is no



to the verdict. As a result, pursuant to our standard of review, we conclude

that the t

       For his third issue on appeal, Gentilquore argues that the trial court

erred in allowing the admission and publication of color photographs of the


                                     - 21 -
J-S48012-14


Bigelows   to   the   jury   thereby   inflaming   the   passions   of   the   jury.




have no other effect but to prejudice the minds of the jury by causing the

members of the jury panel to be improperly and unfairly influenced by

                                                                     Id. at 37.

       The standard of law for admitting photographs is well settled.           Our

Supreme Court has held that

            [t]he admissibility of photographs falls within the
            discretion of the trial court and only an abuse of that
            discretion will constitute reversible error. The test
            for determining whether photographs are admissible
            involves a two-
            decide whether a photograph is inflammatory by its
            very nature.        If the photograph is deemed
            inflammatory, the court must determine whether the
            essential evidentiary value of the photograph
            outweighs the likelihood that the photograph will
            improperly inflame the minds and passions of the


Commonwealth v. Lowry, 55 A.3d 743, 753 (Pa. Super. 2012) (internal

citations omitted) (citing Commonwealth v. Malloy, 856 A.2d 767, 776

(Pa. 2004)).

       In this case, the photographs of the Bigelows were, by their very

natu

wounds, the wounds as they healed, and Shaun on a ventilator.                  N.T.,

11/13/06, at 97-98, 249-

inflammatory nature of the photographs, the trial court was required to


                                       - 22 -
J-S48012-14


determine whether the essential evidentiary value of the photographs

outweighed the likelihood that the photographs would improperly inflame the

minds and passions of the jury.

     At trial, Gentilquore argued that the colored photographs had no

probative value because the Bigelows could adequately describe their

injuries in detail and their doctors and medical records could detail how the

injuries affected them.   Id. at 98.   Thus, Gentilquore asserted that the

purpose of the colored photographs was to show blood and to inflame the

jury. Id. at 98-99. Conversely, the Commonwealth argued that they were

offering the photographs to prove serious bodily injury. Id. at 99. The trial

                                                           relevant to prove



essential evidentiary value that their need clearly outweighed the likelihood



7/9/12, at 18.

     We agree that the photographs possessed evidentiary value to prove



Bigelows sustained serious bodily injury eliminated the probative value of

the photographs.   See id. at 251-

inflammatory photograph is merely cumulative of other evidence, it will not

                          Commonwealth v. Wright, 961 A.2d 119, 138

(Pa. Super. 2009) (citing Commonwealth v. Robinson, 864 A.2d 460 (Pa.



                                   - 23 -
J-S48012-14


2004)).   Thus, the trial court erred in admitting the color photographs to

prove serious bodily injury.

      For the same reasons as set forth hereinabove with respect to the Vis



admitting the color photographs was harmless, as the properly admitted

evidence of guilt was so overwhelming that the error did not prejudice

Gentilquore, or the prejudicial effect of the error was de minimis.

Gentilquore admitted that he shot the Bigelows, and no evidence at trial

established any justification to use deadly force to protect himself or any

basis for a reasonable person to believe he was in imminent danger of death

or serious bodily injury when he did so.        In short, Gentilquore shot the

Bigelows, and not in self-defense. As a result, the erroneous admission of

the color photographs was so insignificant by comparison to the properly

admitted evidence of guilt that it is clear beyond a reasonable doubt that the

error could not have contributed to the verdict.

      For his fourth issue on appeal, Gentilquore argues that he should be

granted a new trial as a result of the amendments to the self-defense



                          Brief at 40. The Pennsylvania legislature expanded

self-defense rights by amending section 505 on June 28, 2011, which

became effective on August 29, 2011.         Gentilquore asserts that the 2011

amendments should be applied retroactively to this case. Id. at 41.



                                    - 24 -
J-S48012-14


      Section 505(b)(2.1) provides:

              Except as otherwise provided in paragraph (2.2), an
              actor is presumed to have a reasonable belief that
              deadly force is immediately necessary to protect
              himself against death, serious bodily injury,
              kidnapping or sexual intercourse compelled by force
              or threat if both of the following conditions exist:

                    (i) The person against whom the force is used
                    is in the process of unlawfully and forcefully
                    entered and is present within, a dwelling,
                    residence or occupied vehicle; or the person
                    against whom the force is used is or is
                    attempting to unlawfully and forcefully remove

                    dwelling, residence or occupied vehicle.

                    (ii) The actor knows or has reason to believe
                    that the unlawful and forceful entry or act is
                    occurring or has occurred.

18 Pa.C.S.A. § 505(b)(2.1).



                                                             Commonwealth v.

Thomas, 51 A.3d 255, 260 (Pa. Super. 2012).                 Section 1926 of the



retroactive unless clearly and manifestly so intended by the General



retroactive    effect   of   statutes.      However,   as   this   Court   held   in

Commonwealth v. Estman

provides [] that legislation concerning purely procedural matters, not

substantive matters, may be applied to litigation existing at the time of



                                         - 25 -
J-S48012-14


                                                                Id. at 1212.

(citing                                                       , 715 A.2d 384



procedural laws are those that address methods by which rights are

            Estman, 868 A.2d at 1212 (citing Commonwealth v. Morris,

771 A.2d 721, 738 (Pa. 2001)).

      In this case, Gentilquore constructed two arguments for retroactive

                                                argument is based upon the



specifically recognized that the amendment to section 505 was derived from

ancient common law doctrine, law that already existed, it manifestly

expressed its intent that the Amendments to section 505 be applied




mere fact that it relates to antecedent events, or draws upon antecedent



provision attaches new legal consequences to events completed before its

              Commonwealth v. Robinson, 7 A.3d 868, 871 (Pa. Super.

2010) (citing In the Interest of K.A.P., Jr., 916 A.2d 1152, 1159 (Pa.

Super. 2007) (internal citations omitted)).    In this instance, there is no

indication in the statute that the legislature intended section 505(b)(2.1) to

apply retroactively. Accordingly, absent the clear and manifest intention of



                                    - 26 -
J-S48012-14




retroactively. See 1 Pa.C.S.A. § 1926.



are substantive in nature, and therefore, must be applied retroactively. Id.

at 42.    This argument is self-defeating.        Estman established that only

legislation   concerning   purely    procedural     matters   may   be   applied

retroactively.   Estman, 868 A.2d at 1212.            As previously stated, the

amendments to section 505(b)(2.1) expanded self-defense rights. Thus, the

amendments to section 505(b)(2.1) necessarily create, define, and regulate

self-defense rights and are thereby substantive in nature.       As substantive

                                                               hat he should be

granted a new trial as a result of these amendments is denied.

      Judgment of sentence affirmed.

      Jenkins, J. joins the Memorandum.

      Platt, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/9/2014




                                         - 27 -